183 S.E.2d 800 (1971)
12 N.C. App. 574
Eric Anthony HODGE
v.
Glenn I. HODGE and Ida M. Hodge.
No. 7110SC521.
Court of Appeals of North Carolina.
October 20, 1971.
Certiorari Denied December 7, 1971.
*801 Yarborough, Blanchard, Tucker & Denson, by Alexander B. Denson, Raleigh, for plaintiff appellee.
William T. McCuiston, Raleigh, for defendant appellants.
Certiorari Denied by Supreme Court December 7, 1971.
CAMPBELL, Judge.
The sole question raised by this appeal is whether it was error to appoint a receiver for rental income from realty held as tenants by the entirety and apply the excess thereof, above the personal property exemption, to satisfy a judgment against the husband. The realty itself was not placed in the hands of the receiver but only the rental income therefrom.
The appellant contends that the rents from entirety property are not subject to such a receivership. This contention is not sound. Property held by the entirety is not subject to execution to satisfy judgments against one spouse. Hood v. Mercer, 150 N.C. 699, 64 S.E. 897 (1909); Johnson v. Leavitt, 188 N.C. 682, 125 S.E. 490 (1924). However, proceeds of entirety property are the property of the husband as against the wife and such proceeds may be applied against debts of the husband alone. Lewis v. Pate, 212 N.C. 253, 193 S.E. 20 (1937). The income from rental property held by the entirety is not protected from attachment to satisfy the debts of the husband merely because it is derived from entirety property. The procedure followed in the instant case is provided for in G.S. § 1-352 through G.S. § 1-368.
The appellant relies on the case of Motor Finance Co. v. Putnam, 229 N.C. 555, *802 50 S.E.2d 670 (1948). This case is clearly distinguishable.
There was no error in the appointment of the receiver in the instant case.
Affirmed.
MALLARD, C. J., and HEDRICK, J., concur.